DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10418345 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Fai et al (US 20140264904) discloses a semiconductor memory device (fig. 3) comprising:
a substrate (substrate 301) that has a first main surface and a second main surface opposite to the first main surface (upper and lower surface), each of the first main surface and the second main surface extending in a first direction and a second direction (extending in the horizontally left and right direction), a plurality of vias (330a, 330bb) each extending in a third direction to penetrate the substrate from the second main surface to the first main surface (vertical direction), the first to third directions crossing one another (see fig. 3);
a first package having a first package surface (NVM 304a), a plurality of first package terminals being provided on the first package surface (fig. 5 channel 504), the first package being mounted on the first main surface of the substrate such that the first package terminals being coupled with one ends of the vias, respectively, the first package including a first semiconductor chip (fig. 3), a second package having a second package surface(304b), the second main surface of the substrate such that the second 
Kouchi (US 20160259352) discloses a first semiconductor chip including: 
a first register (fig. 3 register 13, 16), a plurality of first input/output (IO) terminals being coupled with the first package terminals, respectively (terminals to controllers 12, 21), and a first circuit connected between the first (IO) terminals and the first register; and 
a second semiconductor chip including: a second register (register 13, 16 of another chip), a plurality of second input/output (IO) terminals being coupled with the second package terminals (DQ0, DQ1…), respectively, and a second circuit connected between the second IO terminals and the second register (fig. 3).
Ishikawa et al (US 9335929) discloses a first semiconductor chip included in the first package performs a first operation (fig. 11 S1206) upon receipt of a first command set (S1203, receives “read command”), the first command set including a first operation command (read operation), and the second semiconductor chip included in the second package performs the first operation upon receipt of a second command set (Note: A read command is performedto other chip), the second command set including a connection switch command and the first operation command (col 7 lns 1-20).
The primary reason for allowance of claims 1 and 13 in the instant application is the connection switch command having symmetric bit values, in combination with other steps/elements in the claims.  The prior art of record including the disclosures of Fai, Kouchi and Ashikawa neither anticipates nor renders obvious the above limitation. Because claims 2-12, and 14-18 depend directly or indirectly on either one of claims 1, or 13, these claims are considered allowable for at least the same reasons noted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.P/Examiner, Art Unit 2184   

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184